Jones, J.
This suit, as originally instituted, was by the plaintiffs against the defendant, to recover a personal judgment and to enforce the vendor’s privilege by writ of sequestration. The defendant pleads that his domicil was in the parish of Jefferson, where these proceedings in rem and in personam, and this suit should have been instituted. The court overruled this exception, and rendered judgment against defendant on the merits, with privilege on the property sequestered, from which judgment defendant appealed. In this court the defendant contends that the judgment of the lower court should have been purely and solely a judgment in rem, and that it should be reversed by maintaining the declinatory exception as regards the remedy in personam sought by plaintiffs. In this view of the law we concur. 8 An. 367.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be so amended as to restrict the operation of said judgment to the property sequestered, reserving to the plaintiffs their right to personal action against the defendant, at the parish of his domicil; that, in other respects, the judgment be affirmed; that the costs of the district court be paid by the defendant, and those of appeal be paid by plaintiffs and appellees.
InsMsy and HowEnn, J. J., absent.